HORTON, J.,
concurring specially: I join in part I of the majority’s opinion for the cogent reasons stated therein. I concur in the result reached in part II of the majority’s opinion, but disagree with its conclusion concerning preservation of the defendant’s argument under New Hampshire Rule of Evidence 403. Accordingly, I write separately to state my reasons for believing that the defendant’s argument concerning the prejudicial effect of the letter was preserved and for concluding that the trial court did not err in admitting the letter.
As the majority correctly notes, the defendant’s trial attorney specifically objected to the letter on relevance grounds. Additional objections vaguely raised “bad acts” and “character” concerns and referred to New Hampshire Rule of Evidence 404(b). In holding that the defendant’s objections failed to preserve an argument based on the prejudicial effect of the letter, the majority apparently construes the defendant’s specific objections on relevance grounds as circumscribing the scope of his general “bad acts” or Rule 404(b) objections. Stated otherwise, the majority views the defendant’s various objections as raising “bad acts” objections based solely on relevance grounds.
In my opinion, the defendant objected on both relevance and “bad acts” grounds. I would therefore hold that his objections adequately preserved the defendant’s Rule 403 argument because concerns about prejudicial effect are implicit in “bad acts” or Rule 404(b) objections. See State v. Carter, 140 N.H. 1, 4-5, 662 A.2d 289, 291 (1995); cf. State v. Bouchard, 138 N.H. 581, 585, 643 A.2d 963, 966 (1994); State v. Judkins, 128 N.H. 223, 224-25, 512 A.2d 427, 428 (1986). Moreover, the trial court apparently understood the defendant’s objections as presenting the Rule 403 issue because the court specifically found that the letter’s probative value substantially outweighed its prejudicial effect. See State v. McMinn, 141 N.H. 636, 642, 690 A.2d 1017, 1021 (1997). The rationale for the preservation doctrine — affording the trial court the initial opportunity to address an issue — was therefore served in this case. See State v. *82Tselios, 134 N.H. 405, 407, 593 A.2d 243, 245 (1991). Finally, I disagree with the majority’s assertion that the defendant should have objected to the trial court’s ruling concerning the letter’s probative value and prejudicial effect. “Taking of exceptions is no longer necessary in matters of evidence.” N.H. R. EV. 103(e).
Turning to the merits of the defendant’s argument under Rule 403,1 would conclude that the trial court did not abuse its discretion in admitting the letter. See State v. Philbrook, 138 N.H. 601, 603, 644 A.2d 66, 67 (1994). The letter’s relevance flowed directly from the defendant’s implicit recognition of his culpability through the reference to State Prison as his “home for 6 to 15 years.” The letter’s relevance flowed less directly from its tendency to support the prosecution’s explanation for the defendant’s reason for denying the rape charge in his written statement to the police.
On this last point, the prosecution argued that the letter provided the key for understanding the defendant’s numerous inculpatory statements concerning the assault charge but his discrepant statements regarding his culpability on the rape charge. For example, the defendant on separate occasions admitted facts central to the assault charge to his girlfriend, to Shane Grant, to an acquaintance, and to the police in a written statement. In contrast, the defendant admitted the rape to Shane Grant and to an acquaintance, but he emphatically denied that charge in his written statement to the police. According to the prosecution, the letter not only demonstrated that the defendant knew he was going to State Prison on the assault charge, but it also showed that he wanted to be respected at the prison as a “tough guy,” not despised as a rapist. Shane Grant had testified that an inmate’s underlying criminal conviction often determines his reputation at the State Prison: individuals convicted of first degree assault (“tough guys”) have a favorable reputation and receive no harassment from other prisoners, whereas convicted rapists have a “very low, low reputation.” Although this theory of relevance may not be compelling, I cannot say that the trial court abused its discretion in finding the letter relevant and probative.
I would also hold that the trial court could properly have concluded that the prejudicial effect of the letter was minimal. The letter essentially contained references to the defendant’s petty misbehavior at the county jail and his rage toward jail employees for their alleged refusal' to return his shaving cream. Thus, the substance of the letter, including its profanity, was not inflammatory when viewed in the context of the serious nature of the charged offenses. Accordingly, the trial court did not abuse its discretion in determining that the letter’s prejudicial effect did not substantially *83outweigh its probative value. See State v. Stayman, 138 N.H. 397, 403, 640 A.2d 771, 775 (1994).